Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 25, 1986, convicting him of robbery in the first degree (two counts) and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to adduce reliable identification testimony to prove his identity as one of the three armed men who committed a robbery at a McDonald’s restaurant. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we conclude that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, J. P., Thompson, Kunzeman and Rubin, JJ., concur.